tcmemo_1997_136 united_states tax_court pan american foods inc petitioner v commissioner of internal revenue respondent docket no filed date david o stevens for petitioner sheri wilcox for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioner’s federal income taxes for and as follows taxable_year ending deficiency date date date date dollar_figure big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after settlement the issue for decision is whether certain funds transferred to entities related to petitioner constitute ordinary and necessary business_expenses under sec_162 findings_of_fact some of the facts have been stipulated and are so found when the petition was filed petitioner’s principal_place_of_business was located in houston texas during the years in issue petitioner operated as the exclusive u s corporate distributor for gamesa s a de c v gamesa a mexican manufacturer of food products such as cookies crackers bakery goods and pasta in a mexican businessman named alberto santos de hoyos santos de hoyos formed petitioner as a texas corporation and as a wholly owned subsidiary of cremin corp b v cremin a newly formed netherlands corporation cremin in turn was a wholly owned subsidiary of rubbik corp n v rubbik a newly formed netherlands antilles corporation santos de hoyos indirectly owned percent of rubbik through two wholly owned trusts and he also indirectly owned percent of gamesa through his partial ownership_interest in gamesa’s majority shareholder as indicated petitioner was formed in to operate as the direct u s distributor of gamesa’s food products by establishing petitioner as its direct u s distributor gamesa’s management hoped to capitalize on a growing and profitable market for gamesa’s food products in the united_states and to reduce the unauthorized importation of gamesa’s food products into the united_states prior to importers had been purchasing gamesa’s food products in mexico illegally importing the products into the united_states and selling gamesa’s products to supermarkets and distributors that served u s markets products distributed in the united_states in this manner were often outdated or damaged by the time they reached u s markets sold at discount prices and damaged gamesa’s reputation the u s customs service u s customs will seize gray market imports ie foreign-manufactured products that are imported into the united_states without authorization of the u s_corporation holding u s trademarks on the products by agreement dated date gamesa assigned its u s trademark for gamesa to petitioner to qualify petitioner for gray market protection with regard to gamesa’s products that were illegally imported into the united_states effective date petitioner registered the gamesa trademark with u s customs no payment was due from petitioner to gamesa with regard to the gamesa trademark in november of petitioner applied for and was eventually granted gray market protection by u s customs with regard to gamesa’s products in its application_for gray market protection petitioner represented to u s customs that petitioner and gamesa were not under common ownership or control in distributing products to u s markets in order to meet requirements of the u s food and drug administration and preferences of purchasers in the united_states gamesa made certain modifications to the ingredients design packaging marketing and advertising of many of its products pursuant to distribution contracts that were entered into between gamesa and petitioner petitioner agreed to supply gamesa with information that would aid gamesa in such modifications of its products for u s markets petitioner did not however agree to pay gamesa a fee for such modifications the packaging of gamesa’s products including those purchased and distributed in the united_states by petitioner carried the gamesa trademark and the letter g trademark the gamesa and g trademarks were added to the packaging of gamesa’s products by gamesa petitioner used both trademarks in advertising gamesa's products in the united_states according to records maintained for the years in issue by u s customs and by the u s patent and trademark office gamesa not petitioner was the registered owner of the g trademark in the united_states during the years in issue purportedly pursuant to a licensing agreement between petitioner and cremin with respect to the g trademark petitioner transferred funds to cremin as follows taxable_year funds transferred to cremin dollar_figure big_number big_number big_number big_number total dollar_figure the funds transferred by petitioner to cremin were periodically deposited into cremin’s bank account with citibank international citibank in houston texas by rodolfo de la garza de la garza cremin’s only employee de la garza also periodically served on petitioner’s and on gamesa’s boards of directors most funds withdrawn from cremin’s bank account during the years in issue were transferred to rubbik gamesa apparently did not receive any of the above funds that petitioner transferred to cremin during the years in issue petitioner also transferred funds to rubbik as follows taxable_year funds transferred to rubbik dollar_figure big_number big_number big_number total dollar_figure petitioner transferred the above funds to rubbik pursuant to five written consulting agreements between petitioner and rubbik under which rubbik agreed to provide consulting services to petitioner relating to the modifications to be made to gamesa's products to make them suitable for sale in the united_states these agreements were signed by officers of petitioner at the direction of de la garza and the agreements were not negotiated at arm’s length the services mentioned in the above consulting agreements were to be performed primarily by gamesa employees in mexico not by employees of rubbik the funds transferred by petitioner to rubbik were deposited by de la garza into rubbik’s bank account with citibank in houston texas for the years in issue de la garza was rubbik’s only employee and he held sole signature_authority over rubbik’s bank account most funds withdrawn from rubbik’s bank account during the years in issue were transferred to koala corp ltd koala corp a_trust that was indirectly wholly owned by santos de hoyos gamesa apparently never received any of the funds that were transferred by petitioner to rubbik under the above consulting agreements during the years in issue gamesa did not charge distributors who distributed gamesa’s products in mexico for services relating to product development design packaging or marketing of the products further mexican distributors of gamesa’s products apparently did not make payments to gamesa relating to the gamesa or g trademarks effective date pepsico inc pepsico acquired a controlling_interest in gamesa but petitioner continued as the sole authorized distributor of gamesa’s products in the united_states until august of petitioner continued to distribute gamesa’s products in the united_states bearing the g trademark and petitioner continued to use the g trademark in the united_states to advertise gamesa's products after pepsico acquired gamesa petitioner no longer transferred funds to cremin and rubbik on date at pepsico’s insistence gamesa terminated its distribution agreement with petitioner at the same time petitioner cremin and rubbik agreed to transfer back to gamesa or otherwise cancel any and all rights they possessed to the g trademark pepsico required this cancellation of rights to the g trademark because pepsico could not determine exactly which company or companies owned rights to the g trademark on its federal_income_tax returns for the years in issue petitioner claimed business_expense deductions for the total dollar_figure in funds transferred to cremin and for the total dollar_figure in funds transferred to rubbik on audit respondent disallowed petitioner’s claimed deductions for the funds transferred to cremin and rubbik on grounds that the deductions did not constitute ordinary and necessary business_expenses under sec_162 opinion a taxpayer may deduct all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business sec_162 ordinary expenses are described as those expenses that are normal common and accepted within a taxpayer’s trade_or_business and necessary expenses are described as those that are helpful and appropriate to a taxpayer’s trade_or_business 513_f2d_800 5th cir 77_tc_1124 transactions between a taxpayer and related parties are subject_to special scrutiny tulia feedlot inc v united_states supra pincite generally a taxpayer has the burden_of_proof and must prove the deductibility of claimed deductions rule a petitioner argues that the funds transferred to cremin and rubbik represented part of the total wholesale price charged by gamesa to petitioner for gamesa’s products that the funds could have been paid directly to gamesa as part of the price of the products and that the funds were transferred instead to cremin and rubbik to bolster the appearance that gamesa and petitioner were not controlled by the same owners so that petitioner would qualify for gray market protection with regard to gamesa's products distributed in the united_states with regard specifically to the dollar_figure in funds transferred to cremin petitioner argues that it received rights to the g trademark through cremin and rubbik and that rubbik had received its rights to the g trademark from gamesa that the funds transferred to cremin constituted royalties paid pursuant to the alleged licensing agreement between petitioner and cremin and that the funds transferred to cremin therefore constituted ordinary and necessary business_expenses with regard specifically to the dollar_figure in funds transferred to rubbik petitioner argues that rubbik through de la garza served as a broker of the services performed by gamesa to customize its products for u s markets and that the funds transferred to rubbik therefore constituted ordinary and necessary business_expenses respondent argues that petitioner was not obligated to pay cremin royalties because cremin never owned any rights to the g trademark that neither rubbik nor de la garza acted as a broker of the services performed by gamesa to customize gamesa’s products for u s markets that product manufacturers do not customarily charge distributors directly for services similar to those performed by gamesa and therefore that the funds petitioner transferred to cremin and rubbik did not constitute ordinary and necessary business_expenses we agree with respondent the ordinary and necessary nature of the funds transferred by petitioner to cremin and rubbik and petitioner’s arguments in support thereof are not supported by the evidence petitioner’s argument assumes that gamesa somehow received the benefit of the funds that petitioner transferred to cremin and rubbik the facts indicate however that gamesa did not receive any such benefit nor does the record indicate that the funds transferred to cremin and rubbik facilitated in any way petitioner’s qualification for gray market protection for gamesa's products with regard to the dollar_figure in funds transferred to cremin the facts do not indicate that cremin owned any rights to the g trademark when it entered into the alleged licensing agreement with petitioner petitioner’s expert’s opinion regarding the ownership of the g trademark was generally unpersuasive not supported by the evidence and not credible also for the years in issue gamesa not petitioner not cremin and not rubbik was the registered u s owner of the g trademark no other entity recorded or registered any rights to the g trademark after terminating its payments to cremin upon pepsico’s acquisition of an interest in gamesa petitioner continued to distribute gamesa’s products and petitioner continued to use the g trademark for advertising purposes these facts refute the claimed relationship between the funds transferred by petitioner to cremin and petitioner’s use of the g trademark we note that pepsico after acquiring an interest in gamesa could not even determine which companies owned the rights to the g trademark pepsico simply required that all of the related companies transfer back to gamesa or otherwise cancel any and all rights they may have owned to the g trademark petitioner also has not established that it is customary for a distributor to make payments similar to those involved in this case relating to a manufacturer's products we note that mexican distributors of gamesa’s products did not make any similar payments with regard to the dollar_figure in funds transferred to rubbik during the years in issue if in fact the funds represented payment for services performed by gamesa petitioner has not adequately explained why the funds were transferred to rubbik and not to gamesa petitioner’s claim that de la garza served as a broker of the services performed by gamesa is not supported by the evidence the funds transferred by petitioner to rubbik were deposited into rubbik’s bank account and then transferred to koala corp the evidence does not indicate that gamesa received any funds from rubbik from petitioner or from koala corp for services that it performed to customize its products for u s markets the services provided by gamesa such as product design and packaging are the type of services that manufacturers customarily perform on their own behalf and for which separate charges are not made to distributors also the distribution agreements between gamesa and petitioner did not provide that petitioner would make payments to gamesa for services relating to product modifications the evidence does not establish that the funds transferred by petitioner to cremin and rubbik constituted ordinary and necessary business_expenses under sec_162 we have considered the parties’ other arguments and find them without merit to reflect the foregoing decision will be entered under rule
